NUMBER 13-08-00337-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                     IN THE INTEREST OF L.N.B., A CHILD


                     On appeal from the 24th District Court
                          of Victoria County, Texas.


                          MEMORANDUM OPINION

                 Before Justices Rodriguez, Garza, and Vela
                 Memorandum Opinion by Justice Rodriguez

       Appellant, the biological father of L.N.B., has filed an appeal from the termination

of his parental rights with respect to his minor child, L.N.B. By one issue, appellant

contends that the trial court abused its discretion in terminating his parental rights without

first requiring appellee, the Texas Department of Protective and Regulatory Services

(TDPRS), to develop a parenting plan and without allowing him the opportunity to meet the

plan's requirements. We affirm.
         A party that intends to appeal a trial court's termination order is required to timely

file "a statement of the point or points on which the party intends to appeal." TEX . FAM .

CODE ANN . § 263.405(b) (Vernon Supp. 2008). Furthermore, section 263.405 of the family

code dictates that an appellate court "may not consider any issue that was not specifically

presented to the trial court in a timely filed statement of the points on which the party

intends to appeal or in a statement combined with a motion for new trial." Id. § 263.405(i).

         In determining whether appellant complied with section 263.405, we must first

determine whether the issue he raises on appeal was specifically presented to the trial

court in his motion for new trial and statement of points. See id. In his sole issue on a

appeal, appellant complains that the trial court abused its discretion by not requiring the

TDPRS to develop a parenting plan and by not allowing him adequate time to comply with

the plan. However, in his motion for new trial and statement of points on appeal, this issue

was not "specifically presented" to the trial court.1 Therefore, because appellant's issue

on appeal does not appear in his motion for new trial and statement of points, we cannot




         1
           Appellant's statem ent of points on which he intends to appeal asserted that: (1) the evidence was
legally and factually insufficient to support the trial court's finding that term ination was in the child's best
interest; (2) the trial court abused its discretion in determ ining that term ination was in the child's best interest;
(3) the evidence was legally and factually insufficient to support the trial court's finding that he knowingly
engaged in crim inal conduct that resulted in his conviction; (4) the evidence was legally and factually
insufficient to support the trial court's finding that he knowingly engaged in crim inal conduct that resulted in
his conviction of an offense and confinem ent or im prisonm ent and inability to care for the child for not less
than two years from the date of the filing of the petition; (5) the evidence was legally and factually insufficient
to support the trial court's finding that the TDPRS has m ade reasonable efforts to return the child to him ; (6)
the trial court abused his discretion in determ ining that the TDPRS has m ade reasonable efforts to return the
child to the father; (7) the evidence was legally and factually insufficient to support the trial court's finding that
the TDPRS should be appointed perm anent m anaging conservator of the child; (8) the trial court abused its
discretion in determ ining that the TDPRS should be appointed perm anent m anaging conservator of the child;
(9) the evidence was legally and factually insufficient to support the trial court's finding that the appointm ent
of the TDPRS as perm anent m anaging conservator of the child is in the best interest of the child; (10) the trial
court abused its discretion in determ ining that the appointm ent of the TDPRS as the perm anent m anaging
conservator of the child is in the child's best interest; and (11) the evidence was legally and factually
insufficient to support the trial court's finding that he is unable to care for the child for not less than two years
from the date of the filing of the petition. See T EX . F AM . C OD E A N N . § 263.405(b) (Vernon Supp. 2008).

                                                          2
consider it. See id; In the Interest of D.A.R., 201 S.W.3d 229, 231 (Tex. App.–Fort Worth

2006, no pet.).

      Accordingly, we affirm the judgment of the trial court.




                                                  NELDA V. RODRIGUEZ
                                                  Justice

Memorandum Opinion delivered and
filed this 28th day of August, 2008.




                                            3